Citation Nr: 0322422	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).



WITNESSES AT HEARINGS ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1960 
to September 1962 and from November 1962 to November 1965, to 
include service in Vietnam from August 1965 to November 1965.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection.

A hearing was held before a Veterans Law Judge (VLJ) sitting 
in Little Rock, Arkansas in November 2000.  The undersigned 
VLJ was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

In March 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for additional appellate review.

As part of the remand, it was noted that there had been a 
disagreement with a rating decision that had granted a 60 
percent rating for a low back disorder and granted a total 
rating based on individual unemployability.  The Board 
requested that a statement of the case be sent.  The RO noted 
that they had not sent a letter to the veteran to the effect 
that the 60 percent rating was the maximum schedular rating.  
Such letter was sent, with indications that if the veteran 
disagreed, he should so indicate.  There was no indication 
that the appellant desired to pursue an extraschedular rating 
as to this issue.  The undersigned concludes that this is 
substantial compliance with the prior remand request, and 
that this issue is no longer in need of additional 
consideration.




FINDINGS OF FACT

1.  There are no entries in the service medical records 
(SMRs) for complaints, findings, or treatment, for an 
acquired mental disorder, to include PTSD.

2.  The objective competent evidence on file indicates that 
the appellant did not personally engage in combat while 
serving in Vietnam.

3.  The appellant's claimed in-service stressors are not 
confirmed.

4.  The SMRs reflect that the medical examination at 
separation rated all areas as normal.

5.  The competent credible evidence of record does not show 
that PTSD had its onset or was made worse by military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The March 2001 Board decision placed the appellant 
on notice as to the VCAA.  Further, the April 2003 
supplemental statement of the case provided the appellant a 
detailed explanation of the provisions of the VCAA and VA's 
obligations thereunder, to include VA's duty to assist him 
with developing his claim.  As to who would obtain what 
evidence, the RO, in a September 2001 letter, informed the 
appellant that the RO would obtain any treatment records from 
the VA treatment center in Little Rock, Arkansas, and all 
pertinent records possessed by the Social Security 
Administration.  The appellant was instructed to obtain any 
treatment records held by two private care providers, whom he 
identified, unless he opted to sign and return provided VA 
Forms 21-4142 in order for the RO to obtain the records.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained treatment and 
other records relevant to the appellant's claim, scheduled 
him for medical examinations, provided him a PTSD Survey 
Questionnaire to assist with validation of his claimed 
stressors, and made repeat requests for information needed to 
substantiate the appellant's claim.  All records generated by 
these requests have been associated with the case file.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Further, in June 2002, the appellant specifically informed 
the RO that he did not have any additional evidence to 
present.  Therefore, the Board is also satisfied that all 
relevant facts have been properly developed, and that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Procedurally, the appellant filed his claim for service 
connection for PTSD in February 1998.  A September 1998 
rating decision denied the claim.  The appellant submitted a 
timely notice of disagreement in October 1998 and a 
substantive appeal in November 1998.

The SMRs reflect that, in August 1962, a medical officer 
certified the appellant as being free from mental illness, 
character behavior and intelligence disorder.  The 
appellant's July 1962 Report of Medical History notes no 
complaint or history of symptoms indicative of a mental 
disorder  The July 1962 medical examination at separation 
rated the psychiatric area as normal.  The appellant's 
November 1965 Report of Medical History also denied any 
history or symptoms indicative of an acquired mental 
disorder.  The November 1965 Report of Medical Examination at 
separation rated the psychiatric area as normal.  There are 
no entries in the SMRs of any complaints, findings, or 
treatment, for an acquired mental disorder.

In March 1998, the appellant was examined by J.R.M., Ph.D., a 
psychologist.  The appellant reported that he was gainfully 
employed, to include self-employment from 1992, until early 
1998, when he ceased working due to lower back pain and 
emotional stress due to PTSD-type symptoms.  The appellant 
reported traumatic memories of Vietnam several times a week, 
which disturbed his sleep.  He also reported being disturbed 
at the sight of Orientals and cannot watch war movies.  
Initially, he tried coping with these symptoms by not talking 
about them.  The major stressors he reported were, his being 
in the immediate vicinity of a power generator which was 
destroyed by an mortar round, which caused a gasoline 
explosion, and his being in radio contact with troops who 
were under fire.  The appellant reported feelings of fear and 
helplessness at hearing the sounds of battle over the radio.  
Dr. M. administered the Minnesota Multiphasic Personality 
Inventory-2, the results of which he deemed valid.  Dr. M. 
noted that several of the basic clinic scales were elevated, 
which he believed projected potential anxiety, irritability, 
tension, and depression.

Dr. M. rendered a multi-axial diagnosis of: Axis I, pain 
disorder, with both psychological factors and a general 
medical condition, adjustment disorder with mixed emotional 
features, chronic, secondary to pain and loss of function, 
and rule out PTSD; Axis II, no diagnosis; and Axis III, back 
pain by history.

In July 1998, the appellant received a VA mental examination.  
The appellant reported sleep disturbance every one to two 
weeks and nightmares one to two times a month, as well as 
intrusive thoughts about "all these casualties."  He 
reported being easily startled and that he always watches his 
back.  The appellant stated that he avoids crowds.  When he 
goes to a restaurant, he leaves within a few minutes, and if 
he goes to a store, he gets out as quickly as possible.  He 
cannot stand seeing Vietnamese, and he avoids watching war 
movies.  The appellant reported that he did not engage in 
combat.

The appellant has been married to the same person for 36 
years.  He reported being irritated with his wife but also 
that he could not live without her.  He reported living in 
the country where mostly he keeps to himself.

The examiner observed the appellant to be vague and 
ambiguous, and it was difficult to elicit specific events, 
symptoms, or traumatic recollections.  The appellant seemed 
rather anxious but speech was within normal limits.  His 
thought processes and associations were logical and tight.  
No loosening of associations, confusion, or gross impairment 
of memory were noted, and he was oriented in all spheres.  
The appellant reported some suicide ideation but denied any 
suicide intent or homicide ideation.  The examiner rendered a 
diagnostic impression of, PTSD not found.  The examiner noted 
that, while the appellant reported some PTSD symptoms, he 
could not find any particular stressful events which were 
troublesome to the appellant other than very general 
statements.  Further, the examiner could not find a 
particular stressor.

In July 1998, the appellant appeared at a personal hearing at 
the RO.  He related that he served in the Signal Corps as a 
radio operator.  He also related an incident of Vietnamese 
children approaching U.S. servicemen ostensibly to sell 
candy, then pulling a grenade pin and detonating a grenade 
which killed a fellow serviceman.  The appellant related that 
this incident occurred within a month of his arrival in-
country.  Field Hearing Transcript (FH), pp. 4-5, 10-11.  The 
appellant also related the incident of the mortar shell 
destroying the generator, while he was performing duty near 
Saigon.  No one was injured, but he deemed it a near miss as 
related to himself.  The appellant stated that he saw the 
aftermath of buildings which were destroyed during battles as 
well as villages which were hit.  He also reported having 
seen U.S., South Vietnamese, and enemy, KIAs.  FH, pp. 13, 
16, 19-20, 22.

The appellant's wife related that he did not talk much after 
his return from Vietnam and he was irritable.  She stated 
that the appellant's symptoms worsened in later years.  She 
witnessed sleep disturbance and the fact that the appellant 
does not like Orientals.  FH, pp. 49-52.

A December 1998 email from a C.L.M., who identified herself 
as possessing a reference library on Vietnam Matters, to the 
appellant's then representative, recounts information which 
listed 16 persons having been killed in Khanh Hoa Province, 
where Cam Rahn Bay and Nha Trang bases were located.  C.L.M. 
opined that the manner in which the fatalities were listed 
and coded meant that an incident where a U.S. serviceperson 
was killed by a civilian via a grenade could not be excluded.

The appellant appeared before a Travel Board in November 
2000.  He stated he served at Cam Rahn Bay and near Saigon.  
The appellant reported flashbacks of Buddhist Monks burning 
themselves in protest of the war.  Transcript (T) pp. 5, 7.  
The appellant also stated that he first noted his symptoms 
shortly after returning from Vietnam.  T, p. 15.  The 
appellant's wife testified to having observed the appellant's 
nightmares and poor sleep, his flashbacks, and the fact that 
the appellant does not like crowds or Orientals.  T, 12.

Via a December 2001 letter, the RO provided the appellant a 
PTSD Questionnaire, which he was requested to complete and 
return so that the RO could provided it to the appropriate 
Army agency to research and attempt to verify his claimed 
stressors.  The questionnaire was returned blank.  A June 
2002 Report of Contact reflects that the appellant stated 
that he had no additional evidence to present.  An August 
2002 21-4138 from the appellant requests help with verifying 
his stressor per the VCAA.  The only stressor listed was a 
mortar round which hit the base at Ton Son Nhut, and that he 
witnessed individuals killed on base.

In a February 2003 letter, the Armed Forces Center For Unit 
Records Research, reported that the appellant had provided 
insufficient information to verify his claimed stressor.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131.  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.

The appellant makes no claim of having engaged in combat.  
Thus, his claimed stressors must be verified by corroborative 
evidence.  38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 
supra.  The Board finds that there is no competent credible 
evidence to verify the appellant's claimed stressors.  Even 
were the appellant's claimed stressors verified, however, 
competent medical authority has determined that the appellant 
does not manifest any PTSD symptomatology, and there is no 
medical linkage between the appellant's claimed stressors and 
his current diagnosis, which is, PTSD not found.  The Board 
notes Dr. M.'s mental assessment and diagnosis of the 
appellant and finds no conflict with the findings of the July 
1998 VA mental examination.  Dr. M.'s diagnosis included, 
rule out PTSD.  The July 1998 VA examination essentially did 
that.  The Board finds the July 1998 VA examination fully 
supported by the findings therein.  See 38 C.F.R. § 4.125 
(2002).

Therefore, the preponderance of the evidence is against the 
granting of service connection for PTSD.  The evidence is not 
in equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for PTSD is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

